Citation Nr: 1646407	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-31 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee disability.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for post traumatic stress disorder (PTSD) and an anxiety disorder; and if so, whether the claim may be granted.

3.   Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability; and if so, whether the claim may be granted.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for the residuals of a head injury; and if so, whether the claim may be granted.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The VLJ held the record open for 60 days so that the Veteran could submit additional supporting evidence.

The issues of entitlement to an evaluation in excess of 10 percent for right knee disability, and service connection for an acquired psychiatric disorder (to include PTSD, dysthymia, and anxiety), low back disability, and residuals of head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for PTSD, dysthymia, and an anxiety disorder was denied in a September 1995 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  The claim for service connection for low back disability was denied in a September 1995 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

3.  The claim for service connection for residuals of a head injury was denied in a September 1995 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied service connection for PTSD, dysthymia, and an anxiety disorder; a low back disability, and the residuals of a head injury is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and anxiety disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims discussed below are being reopened, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Previously Denied Claims - Petition to Reopen

In an unappealed September 1995 rating decision, the RO denied service connection for PTSD, dysthymia, anxiety disorder, low back disability, and residuals of a head injury.  The RO denied the psychiatric claims because PTSD was not shown and neither dysthymia nor anxiety was linked to service.  The RO denied low back disability because the condition was not incurred in or caused by service.  The RO denied residuals of head injury because there was no evidence of residual disability.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here, having carefully reviewed the evidence of record, the Board finds that new and material evidence has been submitted to reopen the previously denied claims.  VA received private medical evidence during this appeal showing a diagnosis for PTSD and linking the Veteran's psychiatric disorders to service.  VA further received private medical evidence showing low back disability and residuals of head injury related to service.  The private medical evidence includes an opinion from J.W.B., a medical doctor in the fields of internal and disability medicine, dated October 29, 2012, which reflects that the conditions claimed by the Veteran in this appeal were as likely as not related to service.  See Medical Treatment Record - Non-Government Facility (November 10, 2012).  The credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The recent evidentiary submissions demonstrate current disabilities related to service.  The Board finds that the medical evidence constitutes new and material evidence because the evidence is not cumulative or redundant of the evidence previously of record; cures a prior evidentiary defect; and is sufficient to raise a reasonable possibility of substantiating the claims.  The threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the petition to reopen the claims is granted.


ORDER

As new and material evidence has been presented, the claim to reopen the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, is granted.

As new and material evidence has been presented, the claim to reopen the matter of entitlement to service connection for a low back disability is granted.

As new and material evidence has been presented, the claim to reopen the matter of entitlement to service connection for residuals of a head injury is granted.






REMAND

Evaluation of Right Knee Disability 

The Veteran testified at his July 2016 hearing that his service-connected right knee disability warranted an increased disability evaluation.  He reported that he must be careful climbing stairs; he wears a knee brace; he has pain and flare-ups with change of weather; he can walk a block but with pain; he has weakness and has fallen due to knee locking; he uses a cane for ambulation; and that his symptoms include heat, swelling, and limited flexion-which he estimated as roughly 50 degrees.  The Veteran testified that he obtained medical care about 1 year earlier, and agreed to provide VA those private treatment records.  He denied VA treatment since 2009 and stated that his right knee had worsened since the last VA examination in 2010.  See Hearing Transcript at 9 (July 2016).

A review of the Veteran's July 2016 sworn testimony along with the other evidence record suggests that his service-connected right knee disorder has worsened since the VA joint examination in April 2010.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the VA knee examinations should indicate that range of motion testing of the service-connected right knee and the nonservice-connected left knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.

Therefore, remand is necessary to decide the claim.



Claims for Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, low back disability, and residuals of head injury.  He testified that all his conditions were attributable to injury from a cinderblock falling on his head.  The Veteran reported that he incurred an injury to the head, neck, and back when a cinderblock fell on his head at McCord Air Force Base, Washington State.  He did not recall any particular events immediately after that injury, to include whether he was hospitalized or received treatment (i.e. stiches/sutures), but the Veteran argued that he has had problems at all his post service jobs with symptoms that include headaches and vertigo.  The Veteran testified that he recalled the cinderblock incident around the year 2000.  

With respect to psychiatric disorder, the Veteran testified that he was treated in service for anxiety on two occasions, the exact dates he could not recall, and for PTSD on multiple occasions post service by a psychologist and an acupuncturist.  See Hearing Testimony p. 11, 21 (July 2016).  The record further shows that the Veteran had previously argued that he had wrenched his back after service when his service-connected right knee hyperextended.  The Veteran submitted a private medical opinion dated in October 2010 linking his claimed conditions to his period of military service.  See Medical Treatment Record - Non-Government Facility (November 10, 2012).  Although the physician indicated a review of medical treatment records both in service and post service, the records available to him appear to have been incomplete as he made no mention of the service treatment record dated November 1982 showing that the Veteran presented for a superficial laceration on this head from a brick falling onto his head.

Having carefully reviewed the record, the Board finds that the claims for service connection for an acquired psychiatric disorder (to include PTSD, dysthymia, and anxiety), low back disability, and residuals of head injury require remand for VA examinations.  Reopening the claims has triggered VA's duty to assist the claimant.  In this regard, because there is an indication in the record that the claimed disorders are related to service, VA must obtain a VA examination and opinion in these matters.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512   (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Accordingly, the case is REMANDED for the following action:

1.  All updated treatment records should be obtained and associated with the claims file, to include all relevant VA treatment records since the last time such records were associated with the file.  The Veteran indicated that he received VA treatment since 2009, which should be obtained.

2.  Thereafter, the Veteran should be scheduled for a VA examination of the knees to ascertain the severity of his service-connected right knee disability.  The examiner should review the claims file and the review must be noted in the examination report.  All symptoms should be recorded in detail.  All clinical findings should be recorded in detail to include range of motion testing of both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should conduct stability testing and indicate whether the Veteran has recurrent subluxation and/or lateral instability; and, if so, the severity (slight, moderate, or severe).

The examiner should indicate whether the Veteran experiences frequent episodes of "locking," pain and effusion into the joint.

The examiner should provide an opinion regarding the functional impact of the disability on the Veteran's ability to perform the mental and physical acts required for employment. 

3.  After the development in #1 has been completed, the Veteran should be scheduled for a VA psychiatric examination to ascertain whether any acquired psychiatric disorder shown during this appeal is as likely as not (50 percent or greater probability) etiologically related to service, to include:

(a)  Any incident of service, such as, the injury to his head, described in an November 1982 STR as a laceration to the scalp from a brick falling onto the Veteran's head; and

(b)  Documented complaints and findings in service for probable anxiety reaction manifested by sleep walking (June 1980) and phobic reaction to aircraft with acute anxiety episodes and several instances of sleep walking shown (July 1980).

The examiner should obtain a detailed medical history from the Veteran.  Because the Veteran theorizes that a head injury in service caused his current psychiatric problems, the examiner should indicate whether either a cinderblock or brick falling on his head in service is a "stressor" for the purpose of supporting a diagnosis of PTSD; and, if not, explain why.  The examiner should discuss whether any other the incidents or events that may be identified by the Veteran during the examination as in-service "stressors" are sufficient to support a diagnosis of PTSD; and, if not, explain why.

The examiner should further address and consider the following:

(a)  The July 2016 medical opinion of the Veteran's psychologist that the Veteran has PTSD and major depressive disorder related to military service.  See Medical Treatment Record - Non-Government Facility (August 2016); and 

(b)  The private medical opinion from J.W.B., a medical doctor in the fields of internal and disability medicine, dated October 2012, which reflects that chronic anxiety-dysthymia is as likely as not related to events in service.  See Medical Treatment Record - Non-Government Facility (November 2012).

The examiner should review the claims file and the review must be noted in the examination report.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After the development in #1 has been completed, the Veteran should be scheduled for a VA examination of the spine to ascertain whether any low back disorder shown during this appeal is as likely as not (50 percent or greater probability) etiologically related to service, to include any incident of service, such as, the injury to the head, described in an November 1982 STR as a laceration to the scalp from a brick falling onto the Veteran's head.

The examiner should obtain a detailed medical history from the Veteran.  The examiner should specifically address and consider the following:

(a)  The Veteran's theory that a head injury in service caused his current low back problems; and 

(b)  A private treatment report dated in 1984 showing that the Veteran injured his lower back and right hip in June 1984 at work when moving 175 cases of bottles.  See Medical Treatment Record - Non-Government Facility (February 1995); and

(c)  The July 2016 medical opinion from the Veteran's acupuncturist that the Veteran's neck pain, upper back pain, and lower back pain "stemmed directly or indirectly from injuries sustained during his service."  See Medical Treatment Record - Non-Government Facility (August 2016); and

(d)  The private medical opinion from J.W.B., a medical doctor in the fields of internal and disability medicine, dated October 2012, which reflects that "current chronic lumbar spine pain" is as likely as not related to events in service.  See Medical Treatment Record - Non-Government Facility (November 2012).

The examiner should review the claims file and the review must be noted in the examination report.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After the development in #1 has been completed, the Veteran should be scheduled for a VA neurological examination to ascertain whether any head and/or neurological disorders shown during this appeal are as likely as not (50 percent or greater probability) etiologically related to service, to include: 

(a)  As a residual of head injury in service, described in an November 1982 STR as a laceration to the scalp from a brick falling onto the Veteran's head; or

(b)  Otherwise etiologically related to disease or injury incurred in service.

The examiner should obtain a detailed medical history from the Veteran.  The examiner should specifically address and consider the following:

(a)  The Veteran's theory that a head injury in service caused his current headache, vertigo, and occipital neuralgia problems; and

(b)  The March 1989 emergency room record showing that the Veteran hit his head on the windshield during a motor vehicle accident.  See VA Examination (April 1995); and

(c)  The July 2016 medical opinion from the Veteran's acupuncturist that the Veteran's headaches (migraine and non-migraine) "stemmed directly or indirectly from injuries sustained during his service."  See Medical Treatment Record - Non-Government Facility (August 2016); and 

(d)  The July 2016 medical opinion of the Veteran's psychologist that the Veteran has traumatic brain injury related to military service.  See Medical Treatment Record - Non-Government Facility (August 2016); and 

(e)  The private medical opinion from J.W.B., a medical doctor in the fields of internal and disability medicine, dated October 2012, which reflects that "chronic headaches-dizziness" is as likely as not related to events in service.  See Medical Treatment Record - Non-Government Facility (November 2012).

The examiner should review the claims file and the review must be noted in the examination report.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


